lN THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE DIVlSlON

UN|TED STATES OF AMER|CA PLA|NT|FF
V. CASE NO. 5:15-CR-50083
JAMES DAN|EL HCBGOOD DEFENDANT

MM_OB_DE_R

Current|y before the Court are Defendant James Danie| Hobgood’s Motion to Set
Aside, Correct, or Vacate under 28 U.S.C. 2255 (Doc. 66) (“|Vlotion to Vacate"), the
Government’s Response (Doc. 69), and |Vlr. Hobgood’s Rep|y (Docs. 72, 72-1). A|so
before the Court is l\/lr. Hobgood’s Motion to Disqualify (Docs. 67, 67-1). For the reasons
given below, both of N|r. Hobgood’s Motions are DENlED.

|. BACKGROUND

On October 28, 2015, lV|r. Hobgood Was indicted on one count of cybersta|king in
violation of 18 U.S.C. § 2261A(2). See Doc. 1. Rough|y half a year |ater, |V|r. Hobgood
entered a conditional guilty plea that preserved his right totargue on appeal that this Court
had erred in denying his motion to dismiss the indictment on First Amendment grounds.
See Doc. 27, 11 2. On September 12, 2016, this Court sentenced l\/lr. Hobgood to 12
months and 1 day of imprisonment1 3 years of supervised release, a $100.00 special
assessment, and $2,387.91 in restitution. See Doc. 42. But the Court permitted |\/lr.

Hobgood to remain out on bond during the pendency of his appea|, given the “c|ose

 

1 This Was a downward variance from the range of 24 to 30 months recommended by the
United States Sentencing Commission’s Guide|ines l\/|anual. See Doc. 41,1[117.

1

question” presented by the First Amendment issues in l\/lr. Hobgood’s previously denied
motion to dismiss. See Doc. 50, p. 3. However, a few months later the Court revoked
lVlr. Hobgood’s bond and initiated criminal contempt proceedings against him afterfinding
he had “egregious[|y] and willful[ly]” violated his appellate bond conditions, see Doc. 61;
Doc. 63, by contacting his victim over the lnternet after his sentencing, see Doc. 55.

On l\/lay 49, 2017, l\/lr. Hobgood entered a guilty plea to a criminal information
charging him with criminal contempt for willfully and knowingly disobeying and resisting
lawful orders of this Court by using the lnternet and electronic social media to indirectly
contact the victim in this case. See Case No. 5:17-cr-50024, Docs. 2, 11. On lVlay 19,
2017, this Court sentenced l\/lr. Hobgood to 3 months of imprisonment to run
consecutively to his cyberstalking term of imprisonment, 1 year of supervised release to
run concurrently to his cyberstalking term of supervised release, a $10.00 special
assessment, and a $1,000.00 fine. See Case No. 5:17-cr-50024, Doc. 13. |Vlr. Hobgood
never appealed his criminal contempt conviction or sentence On August 22, 2017, the
Eighth Circuit aermed this Court’s rulings in Nlr. Hobgood’s cyberstalking case. See
United States v. Hobgood, 868 F.3d 744 (8th Cir. 2017).

l\/lr. Hobgood now has two post-conviction motions pending before this Court. His
l\/lotion to Vacate asks this Court to set aside both of his criminal convictions for
cyberstalking and criminal contempt. And his Nlotion to Disqualify asks the undersigned
Judge to recuse from considering his l\/lotion to Vacate. The Government has filed a
Response to l\/lr. Hobgood’s lVlotion to Vacate, and lVlr. Hobgood has filed a Reply. Both

l\/lotions are now ripe for decision. Below, the Court will first discuss (and deny) l\/lr.

Hobgood’s lVlotion to Disqualify. Then, the Court will take up Mr. Hobgood’s Nlotion to
Vacate.
ll. MOT|ON TO D|SQUAL|FY

l\/|r. Hobgood asks that |V|agistrate Judge Erin Wiedemann and the undersigned
both recuse from considering his Motion to Vacate. lVlr. Hobgood’s request is moot with
respect to l\/|agistrate Judge Wiedemann, because his Motion to Vacate has not been
referred to her. Below, the Court will consider Mr. Hobgood’s arguments for recusal with
respect to the undersigned

28 U.S.C. § 455(a) states that “[a]ny justice, judge, or magistrate judge of the
United States shall disqualify himself in any proceeding in which his impartiality might
reasonably be questioned." “A party introducing a motion to recuse carries a heavy
burden of proof; a judge is presumed to be impartial and the party seeking disqualification
bears the substantial burden of proving otherwise.” Pope v. Fed. Express Corp., 974
F.2d 982, 985 (8th Cir. 1992). The decision whether to recuse is committed to a district
court’s “sound discretion," but “[r]ecusal is required when an average person knowing all
the relevant facts of a case might reasonably question a judge’s impartiality.” Dossett v.
First State Bank, 399 F.3d 940, 953 (8th Cir. 2005). Where a judge finds that the facts
do not warrant recusa|, he has an obligation not to recuse. See S.W. Bell Te/. Co. v.
F.C.C., ‘153 F.3d 520, 523 (sth cir. 1998).

Mr. Hobgood’s arguments in favor of recusal can generally be described as falling
into three categories One category of arguments complains of unfavorable rulings that
the undersigned previously made in lVlr. Hobgood’s criminal cases. The Court rejects this

set of arguments because “[a]dverse judicial rulings . . . ‘almost never’ constitute a valid

basis for recusal; the proper recourse for a dissatisfied litigant is appeal.” See Dossett,
399 F.3d at 953 (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)).

A second but similar category of arguments complains of comments the
undersigned made at Mr. Hobgood’s sentencing hearings, expressing disapproval for his
obstinate criminal behavior. The Court rejects this second set of arguments for essentially
the same reason it rejects the first: judicial expression of disapproval for criminal conduct
is as inherent to the task of sentencing as the issuance of adverse rulings is to the task
of adjudication more genera||y. lt is not a sign of impartiality; it is simply a sign that a
judge is doing his job.

The third category of arguments concerns language that lVlr. Hobgood has
employed regarding the undersigned i\/lr. Hobgood contends that he has been so fierce|y
and insultingly critical of the undersigned that an average onlooker might reasonably
question the undersigned’s ability to remain impartial. The Court disagrees lt is certainly
true that Mr. Hobgood has sometimes used rather vitriolic and insulting language to
express his opinions about the undersigned But the undersigned simply does not care
at all what Mr. Hobgood thinks of him. And the Court does not believe an average
onlooker would reasonably believe otherwise if fully apprised of all relevant facts, given
that the undersigned has never “become ‘embroi|ed in intemperate wrangling’ with” lV|r.
Hobgood, or othenrvise engaged in any way with lVlr. Hobgood about his opinions of the
undersigned See Isaacson v. Manty, 721 F.3d 533, 539-41 (8th Cir. 2013) (discussing
Mayben'y v. Pennsy/vania, 400 U.S. 455 (1971) and Ungar v. Sarafite, 376 U.S. 575
(1964)). According|y, the Court will deny Mr. Hobgood’s Motion to Disqualify, and will

proceed to consider his Motion to Vacate.

l||. MOT|ON TO SET AS|DE, CORRECT, OR VACATE UNDER 28 U.S.C. 2255

Mr. Hobgood asks this Court to vacate his criminal convictions for cyberstalking
and criminal contempt under 28 U.S.C. § 2255. That statute authorizes “[a] prisoner in
custody under sentence of" a federal court to “move the court which imposed the sentence
to vacate, set aside or correct the sentence” if he believes “the sentence was imposed in
violation of the Constitution or laws of the United States.” See 28 U.S.C. § 2255(a). Such »
a motion should be granted “[i]f the court finds that the judgment was rendered without
jurisdiction, or that the sentence imposed was not authorized by law or otherwise open to
collateral attack, or that there has been such a denial or infringement of the constitutional
rights of the prisoner as to render the judgment vulnerable to collateral attack." See id.
at § 2255(b). Although Mr. Hobgood has finished serving his term of imprisonment, he
remains “in custody” for purposes of § 2255 because he has not yet finished serving his
term of supervised release. See Masten v. United States, 752 F.3d 1142, 1146 n.2 (8th
Cir. 2014).

Mr. Hobgood makes three arguments for vacating his cyberstalking conviction.
The first is that his conviction for cyberstalking is a fundamental miscarriage of justice
because his victim deserved to be stalked and harassed See Doc. 66, pp. 33-39. l\/lr.
Hobgood cites no caselaw to support this theory, and the Court is unaware of an.y. His
second and third arguments are that the Government committed misconduct and that the
undersigned was a biased, unfair arbiter of his case, because they had the temerity to

prosecute him and to make unfavorable rulings against him, respectively. See id. at 39-

45. As with his first argument, these two arguments are not founded in any legal
authority.2 Al| three arguments are facially meritless.

lVlr. Hobgood argues that his criminal contempt conviction should be vacated
because he did not willfully violate any lawful court order. But this argument is belied by
the plain, unambiguous language of his P|ea Agreement, in which l\/lr. Hobgood admitted
guilt, acknowledged that he “has committed each of the elements” of the crime of criminal
contempt, stated “that there is a factual basis for this guilty plea" including certain specific
“true and undisputed" facts that were recited over the course of eight separate
subparagraphs and Hnally conceded that he “willfu||y disobeyed the rules, orders,
conditions and regulations set forth by the District Court and committed the crime of
Criminal Contempt for his continued direct and indirect contact with the victim and use of
the internet." See Case No. 5:17-cr-50024, Doc. 11, 1] 3.

Final|y, lVlr. Hobgood argues that a condition of supervised release prohibiting him
from accessing the lnternet should be lifted But in fact, none of the conditions of
supervised release in either of |Vlr. Hobgood’s criminal cases constitutes an outright ban
on lnternet use. The closest any of the conditions of supervised release in his
cyberstalking case comes to that is the prohibition on Mr. Hobgood having any “direct or
indirect contact with the victim . . . or any of her family members, by any means, including

. . . by electronic mai|, or by electronic or social media." See Case No. 5:15-cr-50083,

 

2 Mr. Hobgood is of the opinion that it is “fal|acious" to rely on judicial precedent when
interpreting the Constitution, and therefore he has done so “as seldom as possible.” See,
e.g., Doc. 66, pp. 32-33; Doc. 72-1, p. 2. Rather, he contends that “[i]rrespective of
unnecessarily complicated legal mumbo jumbo” such as “[e]videntiary hearing this,
Certificate of Appealability that[,] [y]ada, yada, yada[,] [b]lah, blah, blah, blah, blah,” he is
“entit|ed to the relief sought” because his case “is a travesty" on a moral leve|. See Doc.
72-1, p. 15.

Doc. 42, p. 4. As for his criminal contempt case, the special conditions of lV|r. Hobgood’s
supervised release merely prohibit him from accessing the lnternet for purposes other
than employment “without prior advance notice and approval of the U.S. Probation
Office," subject to the installation of lnternet-use monitoring software (at the probation
officer’s discretion and at Mr. Hobgood’s expense). See Case No. 5:17-cr-50024, Doc.
13, p. 5. Restrictions of this nature during supervised release are routinely upheld by the
Eighth Circuit, see, e.g., United`States v. Lacy, 877 F.3d 790, 794 (8th Cir. 2017); United
States v. Goettsch, 812 F.3d 1169, 1171 (8th Cir. 2016), and as they do not extend
beyond the term of Mr. Hobgood’s supervised release, they do not give rise to the sort of
First Amendment problems that would exist if they were, for examp|e, a lifetime ban
persisting beyond the term of lVlr. Hobgood’s sentence, compare Packingham v. Norfh
Carolina, 137 S. Ct. 1730 (2017) With United States v. Rock, 863 F.3d 827, 831 (D.C. Cir.
2017)

But at any rate, |Vlr. Hobgood is procedurally barred from raising any of these
arguments at this stage-of proceedings, because he failed to raise them on appeal from
his original conviction, and has not shown any cause excusing that_ defau|t.3 See
Matthews v. United States, 114 F.3d 112, 113 (8th Cir. 1997). As this is plain from the
face of the filings and records in both cases, there is no need for an evidentiary hearing
in this matter. See 28 U.S.C. § 2255(b); De/gado v. United States, 162 F.3d 981, 983
(8th Cir. 1998). Mr. Hobgood’s I\/|otion to Vacate will be denied And no certificate of

appealability will issue, because l\/lr. Hobgood has not shown “that reasonable jurists

 

3 For examp|e, Mr. Hobgood never claims that he received unconstitutionally defective
assistance of counsel. See To/lett v. Henderson, 411 U.S. 258, 266-67 (1973).

7

could debate Whether” his lV|otion to Vacate should be permitted to proceed further, see
Slack v. McDanfe/, 529 U.S. 473, 484 (2000), and therefore he has not made “a
substantial showing of the denial of a constitutional right," 28 U.S.C. § 2253(c)(2).
lV. CONCLUS|ON
lT lS THEREFORE ORDERED that Defendant James Daniel Hobgood’s Nlotion
to Set Aside, Correct, or Vacate under 28 U.S.C. 2255 (Doc. 66) and l\/lotion to Disqualify
(Docs. 67) are both DENlED. No certificat£of appealability shall issue.

iT ls so oRDERED on this jo day or oczob _

 
  
   

 

/_ ' H‘YL. BBQ€)
’ uNiTE§=sT-Arn;s oiKsSTRicT JchE

